EQUIPMENT SALE CONTACT This Equipment sale contract (the “Agreement”) dated this 9th day of august 2016 BETWEEN: AMAN MACHINERY CO., LTD with the address 505/307, GUANG NAN RD., CHONG AN AREA, WUXI CITY JIANGSU PROVINCE CHINA (the “Seller”) OF THE FIRST PART AND KALMIN CORP. with the address Alberdi 1045, Caacupe, Paraguay, 3000 (the “Purchaser”) OF THE SECOND PART IN CONSIDERATION OF THE COVENANTS and agreements contained in this Equipment sale contract the parties to this Agreement agree as follows: Purchase of Goods The Purchaser will purchase from the Seller the following goods (the “Goods”): 3D Milling Machine AMAN 4060 800W (z 13) with quantity of 1 machine Sets of cutters with quantity of 1 set Aluminum, sq.m, with quantity of 0.5 sq.m Bombilla N0013 with quantity of 240 itmes Bombilla N0016 with quantity of 160 items In case of additional orders by the Purchaser from the Seller the specification of the purchased items should be provided in the invoice in respect to each order.
